UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7127


PHILLIP E. BOOSE,

                  Petitioner - Appellant,

             v.

D. DREW, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:08-cv-01954-CMC)


Submitted:    October 21, 2008              Decided:   October 29, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip E. Boose, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Phillip   E.   Boose,   a       federal   prisoner,   appeals     the

district   court’s   order   accepting        the    recommendation    of    the

magistrate judge and denying relief without prejudice on his

28 U.S.C. § 2241 (2000) petition.             We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.               Boose v. Drew, No. 4:08-

cv-01954-CMC   (D.S.C.    June   20,   2008).        We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2